 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 Nevada Bar Number 13644
   MARK E. WOOLF
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Mark.Woolf@usdoj.gov

 7
     Attorneys for the United States
 8

 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11
      LN Management LLC Series 7241 Brook           Case No. 2:14-cv-01936-APG-EJY
12    Crest,
                                                    Stipulation and Order Continuing Deadline
13                                                  to File Discovery Plan and Scheduling
                     Plaintiff,
                                                    Order Due to Settlement Negotiations
14
            v.                                      (Second Request)
15
      Brandon Jhun, et al.,
16
                    Defendants.
17

18          Pursuant to Local rule IA 6-1, the parties to this action jointly stipulate and request
19 that the Court continue the deadline to file a discovery plan and scheduling order to

20 December 13, 2019. This is the parties’ second request for an extension of the deadline.

21          On September 9, 2019, the Court entered an order lifting the stay in this matter,
22 requiring the parties to meet and confer within 60 days, and to submit a proposed

23 scheduling order within 10 days of the meet and confer addressing several issues. ECF No.

24 58. The parties met and conferred per the Court’s order and requested a short continuance

25 to file the anticipated scheduling order to accommodate the parties’ ongoing settlement

26 discussions. ECF No. 61. The parties remain in active settlement discussions and believe

27 that this matter will be resolved without need of further litigation. The short extension is

28
 1   not sought for purposes of delay or any other improper purpose, but to allow the parties

 2   additional time to complete settlement negotiations.

 3           Respectfully submitted this 27th day of November 2019.

 4   NICHOLAS A. TRUTANICH                             SNELL & WILMER LLP
     United States Attorney
 5

 6    s/ Mark E. Woolf                                 /s/ Tanya N. Lewis
     MARK E. WOOLF                                     AMY F. SORENSON
 7   Assistant United States Attorney                  ALEX L. FUGAZZI
     Attorneys for United States                       TANYA N. LEWIS
 8                                                     Attorneys for Defendant Wells Fargo Bank,
                                                       N.A.
 9

10   /s/ Kerry Faughnan
     KERRY FAUGHNAN
11   P.O. BOX 335361
     North Las Vegas, Nevada 89086
12
     Attorney for Plaintiff
13

14

15

16
                                                   IT IS SO ORDERED.
17

18

19
                                                   Andrew P. Gordon
20                                                 United States District Judge
                                                   Dated: November 27, 2019.
                                                   Dated:________________________________
21

22

23

24

25

26

27

28


                                                  2
